Title: To John Adams from Jonathan James Maund, 26 April 1799
From: Maund, Jonathan James
To: Adams, John



Sir
Nomony Hall 26th April, 1799.

It is with great pleasure I address to you the Information that on Wednesday General Henry Lee was elected the Representative in Congress for this District by a Majority of 32 Votes: Of General Marshall’s Election I presume you will be informed previous to the Receipt of my Letter the Communication being direct from Richmond to the General Post office; Of the Elections on the Post Road Information will reach the Seat of Government equally as soon as I shall hear from thence but it may not be unpleasing to You Sir to be inform’d That in Two Districts over the Mountain I think I can rely on this Information that if Mr Machir is not reelected that Mr Haymond will be chosen which will be an Alteration of Men not Measures, and that in the Botetourt District Colo. Hancock will be successful against Colo. Trigg, We entertain great Fears as to the Fauquier Election where General Blackwell opposes Mr. Nicholas, and We have Doubts that as Messrs. Page and Pendleton are of the same Politics are Opponents and live in different Counties in the Frederick District that Colo. Smith their Opponent in sentiment may be elected: however We believe and hope that the Representation from Virginia will consist not only of Marshall, Lee, Evans and Powell, but also Machir Hancock Page and Bentley and perhaps Blackwell. This District is compos’d of the five lower Counties between the Potomak and Rappahannock Rivers, General Lee resides in this County Westmoreland, Doctor Jones in Northumberland and the Votes of the Freeholders were
General Lee  Doctor JonesKing George10562Westmoreland  233   47Richmond82135Northumberland 106   218Lancaster92124The pernicious and destructive Measures adopted by the Majority of our State Legislature at their last session were equally alarming and portentous with the Tempest which shakes our Dwellings and dissipates our Commerce, but that Tempest sometimes scourges before it the Lazy Elements which otherwise would stagnate into Pestilence: The Legislative Tempest of this State for a Time shook our Hopes and blotted our fair prospects of united Prosperity Peace and Happiness, but it banish’d that inexpressible Stupor and Supineness which heretofore seem’d to have absorb’d all the Faculties of the Friends to Government and it’s Administration; for they foresaw nothing, remedied nothing, profitted by no Events, form’d no plans listen’d to no Information, executed no Designs, neglected the most necessary Arrangements, defied (instead of destroying) the most dangerous Intrigues, and permitted, the most favourable Moments to escape unimprovd. The Assumption of paramount powers by the State to the General Government and Their Appeal to the People of Virginia offer’d the Alternative of Destruction or Exertion; The friends of Government were rous’d from their Lethargy and Providence has crown’d those Exertions with Success
I have lately seen a Letter from Colo. Patrick Henry to my friend General Lee wherein Colo. Henry thanks him for his Exertions the Last session, and informs Genl. Lee that he is a Candidate for the House of Delegates at the ensuing Session. The Day of Election for Members to the State and Congressional Legislature was the same and all important to the General Happiness of America and peculiar safety of Virginia was the 24th of April—99—It is not saying too much when I observe that in the Legislature of Virginia the presence and exertions of Colo. Henry are in themselves a Host, but at present no accurate Judgment can be form’d as to the Conduct which will be pursued at their next Session, the most we can do is to hope for the best.
Permit me Sir to present my most respectful Compliments to your Lady and my kindest remembrance to Mr. T. B. Adams.
I have the Honor to offer you my sincere Wishes for your Health and Happiness, to congratulate you on the progress daily making in fixing the Affections of the people of America upon Union as the “Rock of their political Salvation” and to assure You Sir of the most profound Respect and Esteem of
Your Obedt. & Oblig’d Hble Servt.
Jno. Jas. Maund